                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEALDASH OYJ, et al.,                               Case No. 18-cv-02353-MMC (JCS)
                                                           Plaintiffs,
                                   8
                                                                                             ORDER REGARDING DISCOVERY
                                                   v.                                        DISPUTE
                                   9

                                  10     CONTEXTLOGIC INC.,                                  Re: Dkt. No. 109
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a letter brief raising various discovery issues that they were unable to

                                  14   resolve. With respect to each dispute, it is clear to the Court that counsel’s failure to resolve the

                                  15   dispute is the result of overreaching by one or both sides. The Court resolves the disputes as

                                  16   follows:

                                  17          A.        Defendant’s Deposition Topic 9
                                  18          Topic 9 is more of a contention interrogatory than a proper deposition topic. Plaintiffs

                                  19   shall, within 14 days, answer the following interrogatory: Describe in detail all facts and evidence

                                  20   known to Plaintiffs which supports the conclusion that, before Wish adopted or used the name

                                  21   ‘Deal Dash’ for its daily feature, Wish (1) knew or should have known of Plaintiffs’ prior use of

                                  22   the DEAL DASH mark, or (2) sought to benefit from Plaintiffs’ reputation embodied in that mark.

                                  23          B.        Plaintiffs’ Requests for Production 89–93
                                  24          The parties dispute whether two assertions in a declaration by Wish’s counsel John

                                  25   Crittenden effect a waiver of attorney-client privilege as to certain subject matter. In support of an

                                  26   administrative motion seeking to continue a hearing on a motion for a preliminary injunction,

                                  27   counsel declared as follows:

                                  28
                                   1                  4. Wish’s General Counsel has advised me that, as far as he knew,
                                                      before Wish’s registered agent for service of process was served with
                                   2                  Plaintiffs’ Summons, Complaint, Motion for Preliminary Injunction
                                                      (“Motion”) and supporting papers on or about April 23, 2018,
                                   3                  Plaintiffs never sent Wish a cease and desist letter or otherwise
                                                      informed Wish of their objection to its use of the name DEAL DASH.
                                   4
                                                      5. Wish has advised me that the DEAL DASH name is not important
                                   5                  to it, and that an effort [sic] to eliminate issues in dispute and facilitate
                                                      resolution of this matter, it had decided voluntarily and permanently
                                   6                  to remove the name from the Wish app in favor of BLITZ BUY.
                                   7   Crittenden Decl. (dkt. 26-1). Based on that statement, DealDash seeks the following categories of

                                   8   documents, for which it contends Wish has waived attorney-client privilege:

                                   9                  all documents regarding “communications between Wish’s general
                                                      counsel and John Crittenden referred to in Paragraph 4” (89);
                                  10                  “communications between Wish’s general counsel and John
                                                      Crittenden regarding Wish’s awareness of DealDash’s objection to
                                  11                  Wish’s use of the name ‘Deal Dash’” (90); “communications between
                                                      Wish and John Crittenden referred to in Paragraph 5” (91);
                                  12                  “communications between Wish and John Crittenden regarding the
Northern District of California




                                                      significance of the name ‘Deal Dash’” (92); and “communications
 United States District Court




                                  13                  between Wish and John Crittenden regarding Wish’s decision to
                                                      remove the name ‘Deal Dash’ from the Wish app” (93).
                                  14

                                  15   Discovery Letter (dkt. 109) at 3 (quoting DealDash’s requests for production).

                                  16          The purpose of the attorney-client privilege is to permit attorneys to provide sound legal

                                  17   advice and effective advocacy by encouraging “full and frank communications between attorneys

                                  18   and their clients.” United States v. Mett, 178 F.3d 1058, 1062 (9th Cir. 1999) (citing Upjohn, 449

                                  19   U.S. at 389). When a party waives privileged communications, waiver extends to additional

                                  20   undisclosed protected material so long as:

                                  21                  (1) the waiver is intentional;
                                  22                  (2) the disclosed and undisclosed communications or information
                                                      concern the same subject matter; and
                                  23
                                                      (3) they ought in fairness to be considered together.
                                  24

                                  25   Fed. R. Evid. 502(a).

                                  26          “The widely applied standard for determining the scope of a waiver of attorney-client

                                  27   privilege is that the waiver applies to all other communications relating to the same subject

                                  28   matter.” Informatica Corp. v. Bus. Objects Data Integration, Inc., 454 F. Supp. 2d 957, 963 (N.D.
                                                                                           2
                                   1   Cal. 2006) (quoting Fort James Corp. v. Solo Cup Co., 412 F.3d 1340, 1349 (Fed. Cir. 2005)),

                                   2   aff’d, No. C 02-3378 JSW, 2006 WL 2329460 (N.D. Cal. Aug. 9, 2006). The party asserting

                                   3   privilege bears the “burden to show that fairness does not require waiver of the privilege over

                                   4   documents relating to the same subject matter as the documents disclosed.” Theranos, Inc. v.

                                   5   Fuisz Techs., Ltd., No. C 11-5236 PSG, 2013 WL 2153276, at *3 (N.D. Cal. May 16, 2013).

                                   6          Here, Wish has met its burden to show that that fairness does not require considering all

                                   7   privileged communications on these broad subjects as a result of the declaration filed seeking an

                                   8   extension of a hearing date. There is no reasonable dispute that DealDash would not be asserting a

                                   9   waiver if Wish’s counsel had appeared in court in stated either, “My client received no notice of

                                  10   DealDash’s objection before being served in this lawsuit,” or, “Wish does not consider the ‘Deal

                                  11   Dash’ name important and has replaced it with a new name, ‘Blitz Buy.’” Lawyers routinely

                                  12   make such representations to courts; indeed, one of the basic functions of an attorney is to
Northern District of California
 United States District Court




                                  13   communicate a client’s positions to the court. DealDash itself concedes that Wish could have

                                  14   “communicate[d] ‘purely factual’ information about the topics of Mr. Crittenden’s declaration, . . .

                                  15   through attorney argument” without effecting a waiver, without explaining why the form in which

                                  16   counsel presented those facts—a declaration as compared to argument—changes the waiver

                                  17   analysis. See Discovery Letter at 4. Wish has gained no advantage as a result of the form of

                                  18   disclosure of the challenged assertions, because there is no reason to believe that the Court’s

                                  19   decision on whether to continue the hearing would have differed if counsel had asserted the same

                                  20   information as argument in Wish’s motion, supported only by counsel’s signature and the

                                  21   representations that entails under Rule 11, rather than as a supporting declaration. While a more

                                  22   thorough attorney might have provided declarations from Wish employees with personal

                                  23   knowledge rather than the attorney hearsay declaration at issue, the shortcut taken in this case, in

                                  24   the context of administrative motion to extend time, does not in fairness call for a broad waiver of

                                  25   privilege.

                                  26          DealDash asserts that “[t]his Court has found subject matter waivers in strikingly similar

                                  27   circumstances” in two cases: Trustees of Leland Stanford Junior University v. Roche Molecular

                                  28   Systems, 237 F.R.D. 618 (N.D. Cal. 2006), and Moeller v. Taco Bell Corp., No. C 05-5849 PJH
                                                                                         3
                                   1   (JL), 2009 WL 10710495 (N.D. Cal. Oct. 6, 2009). Discovery Letter at 4. In Stanford, a party

                                   2   “submitted a petition [to the Patent Office] to correct inventorship and relied on attorney opinions

                                   3   in supporting its assertion that it lacked deceptive intent.” 237 F.R.D. at 626 (emphasis added). In

                                   4   Moeller, the defendant submitted declarations from construction management consultants

                                   5   addressing certain barriers to accessibility, which included legal conclusions regarding

                                   6   compliance, but refused to produce documents or allow deposition testimony regarding

                                   7   communications relevant to how the consultants reached those conclusions. 2009 WL 10710495,

                                   8   at *1–3. In both cases, the party asserting privilege had relied on disclosure of matters that would

                                   9   otherwise have been privileged to gain an advantage—legal advice from counsel in Stanford, and

                                  10   legal conclusions reached through consultation with counsel in Moeller.

                                  11           Here, Wish did not disclose any opinions of its attorney or gain any advantage by

                                  12   submitting the factual assertions at issue in an attorney declaration rather than a declaration from a
Northern District of California
 United States District Court




                                  13   Wish employee with personal knowledge. Its decision to file a declaration by Crittenden appears

                                  14   to have been based on expedience, not strategy. This case is therefore distinguishable from the

                                  15   cases on which DealDash relies, and the Court finds no waiver as to documents reflecting

                                  16   communications between Wish and its outside counsel.

                                  17           C.    Defendant’s Requests for Production 11–14, 47, 54, 58 and 60
                                  18           In this dispute, the parties argue over whether the production of financial information from

                                  19   Plaintiffs should begin 18 months before the infringement or should go back another 15 months.

                                  20   This is the perfect sort of dispute for reasonable parties to compromise. But they didn’t. The

                                  21   Court holds that the production of data from April 2014 onwards is sufficient for Defendants to

                                  22   determine Plaintiffs’ injuries, if any.

                                  23           D.    Plaintiffs’ Interrogatories 2 and 3 and RFA 10
                                  24           Defendant shall provide full and complete answers to these interrogatories, and shall

                                  25   provide a simple admit or deny response to RFA 10, within 14 days.

                                  26           E.    Defendant’s Request for Production 27
                                  27           The parties shall meet and confer, and, within 7 days, agree on search terms to be used to

                                  28   search customer complaints for the past 5 years. The total number of terms may not be more than
                                                                                         4
                                   1   6. Those search terms will then be applied by both the Plaintiffs and by the Defendants to their

                                   2   customer complaints for the past 5 years. Documents that are found by these searches, other than

                                   3   privileged material, shall be produce within 14 days of the date of this order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 11, 2019

                                   6                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   7                                                    Chief Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
